Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entry
1. 	Applicant’s response to the Non-Final Action dated 12/24/21 is acknowledged
(paper filed 4/25/22). In the amendment filed there in claims 1-3 and 6 were
modified. Claims 4-5 and 7-8 were canceled. Currently claims 1-3 and 6 are under
consideration.
2. 	Rejections and/or objections of record not reiterated herein have been
withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. 	Claims 1-3 and 6 are rejected under 35 U.S.C. 101 because the claimed
invention is directed to mental steps without significantly more as the claims provides no
active steps which incorporate the judicial exception (quantifying, comparing, and assigning) In-1-ghrelin expression in prostate cancer. The claim(s) recite(s) the abstract idea or mental step of quantifying, comparing, and assigning. The judicial exceptions are not integrated into a practical application because there are no steps integrating the judicial exception or steps which are significantly more than routine and conventional data gathering.
Additionally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no steps integrate the judicial exception or provide steps which are significantly more in the absence of a greater than and statistically significant expression with respect to a reference value. 
Claimed method analysis
Claims 1 and 2 are drawn to a diagnostic or prognostic method for diagnosis or prognosis of prostate cancer comprising the steps of:
a. quantifying the-expression levels of In1-ghrelin comprising SEQ ID NO.:1 in a plasma, serum, blood and/or urine sample isolated from an individual suspected of having or has prostate cancer;
b. comparing the expression levels obtained in step (a) with a reference value or with the expression levels of In1-ghrelin comprising SEQ ID NO.:1 in a reference sample; and
c. assigning the individuals having expression levels of In1-ghrelin obtained in step (b) that are greater than and statistically significant with respect to the reference value of the expression levels of the reference sample to a group of individuals at risk of having prostate cancer or poor prognosis.
However, methods “quantifying In-1 ghrelin expression, comparing to a reference and assigning individuals” are deemed mental process or abstract ideas that can be performed in the mind. There are no wet steps associated with the claims. Therefore, there is no actual integration of the judicial exception into a practical application. 
Since the claims do not require any physical testing in the quantifying and assigning, this is viewed as an abstract idea (mental process). Therefore the claims recite “judicial exceptions” as limiting elements or steps without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. The judicial exception include: “quantifying” a natural phenomena (antigen such as In1 ghrelin are products of nature). A claim that focuses on a judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the judicial exceptions itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature/natural principles, natural phenomenon, and abstract ideas).
The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter is illustrated below:
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, Prong 1 determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea, and
Step 2A, Prong 2 determine whether the claim recites additional elements that integrate the exception into a practical application of the exception
If the exception is not integrated into a practical application, then proceed to Step
2B determines whether the claim as a whole-amounts to significantly more than the exception.

Analysis of Claims 1 and 2:
I. 	The present claim is directed to a process so Step 1 is satisfied.
II. 	The present claims are directed to judicial exceptions? Wherein an antigen is detected – In1 ghrelin (SEQ ID NO:1). This judicial exception includes mental processes - concepts performed in the human mind (quantifying, comparing, and assigning reading on observations, evaluations, judgments, and opinions). Thus step 2A Prong 1 and Prong 2 is satisfied.
Claims 1-3 and 6 are directed to an abstract idea that is not integrated into a practical application (the comparison does not require actual wet lab procedures). The recited abstract ideas are insufficient to make an otherwise ineligible claim patent eligible without significantly more recited in the claim. The quantifying and comparison steps can be done by merely reviewing the data mentally and mentally identifying the presence or absence of the In1-ghrelin expression. See Bilski V. Kappos 95 USPQ2d
1001 (2010).  


Additionally, see Mayo Collaborative Services v. Prometheus Laboratories Inc. 101 USPQ2d 1961 (2012) at 1965, quoting Gottschalkv. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972). ("Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."). 
Furthermore, the steps of “assigning individuals” does not actually require an active step but encompasses abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

III. Step 2B, is to determine whether the claim as a whole amount to significantly more than the exception. The active method steps of claims 3 and 6 merely measures the expression by methods well-understood and routine in the art. All of the additional claim elements listed are well-understood, routine, and conventional in this art. The active method steps of the claims are readily recognized in the art as routine. For instance, see Luque et al. (Oncotarget, Vol.6, No.23, pages 19619-19633) and Hormaechea-Agulla et al. (Eur Urol Suppl. 2015; 14/2;e275). Thus, the active method steps of the present claims are conventional, well understood and routine. These steps are the activities that a scientist would have relied upon to achieve the goals of the invention.
The steps are interpreted as being drawn to mental steps and/or computer- implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).
In the present claims there are no other active method steps that transform the process into an inventive application of the quantifying, comparing, and assigning steps.
In sum, when the relevant factors are analyzed, they weigh against the present claim amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.

4.	For reasons aforementioned, no claims are allowed.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/LISA V COOK/Primary Examiner, Art Unit 1642